Citation Nr: 0409030	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-08 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

1.  Entitlement to an increased rating for service-connected 
low back disability, to include strain and disc disease, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from November 26, 1973 to 
December 14, 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 RO decision, which denied an 
increased rating for service-connected low back disability 
and denied entitlement to a TDIU.

With respect to the matter of the veteran's representation, 
in a February 2004 letter the Board informed the veteran that 
VA had revoked the authority of his appointed attorney, R. 
Edward Bates, to represent VA claimants, effective in July 
2003.  The Board notified the veteran of his choices of 
representation.  The Board gave him 30 days in which to 
appoint another representative to assist him with his appeal, 
and advised him that if a response was not received from him 
then it would be assumed that he wanted to represent himself.  
The veteran did not respond to the February 2004 letter.  
Thus, the Board proceeds to undertake review of the appeal.  

The issues on appeal are being remanded to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims file 
and to obtain a contemporary medical opinion as to the 
severity of the disability at issue.

The veteran disagrees with the rating assigned to his low 
back disability, which he claims prevents him from engaging 
in any substantially gainful employment.  A VA examination 
was last conducted in June 2002.  That examination is 
inadequate to evaluate the veteran's low back disability 
under applicable rating criteria, some of which have 
subsequently been amended.  See revisions effective 
September 23, 2002 and September 26, 2003, published at 
67 Fed. Reg. 54,345-49 (August 22, 2002); 67 Fed. Reg. 
51,454-58 (August 27, 2003).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 68 Fed. Reg. * (November 19, 2003), citing to Landgraf v. 
USI Film Products, 511 U.S. 244 (1994).  In this case the 
veteran was only advised as to the changes in the law 
effective in 2002, and not as to the law prior to 2002 or the 
changes effective September 26, 2003.  Nor has the RO 
considered the propriety of application of the most recent 
revisions to the diagnostic criteria.  Thus, additional 
notice and RO adjudication is needed to avoid prejudicing the 
veteran.

Moreover, the June 2002 examiner did not furnish an opinion 
as to the effect of the veteran's low back disability on his 
employability.  As such, the veteran should be afforded 
another examination.  Prior to the examination, the RO should 
obtain any additional pertinent treatment records indicated 
by the veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board notes that the veteran submitted 
statements, dated in May 2002 and received at the RO in June 
2002, from his wife and mother-in-law, which relate to his 
low back disability.  It does not appear that the RO has 
considered these statements.  Although on January 23, 2002, 
final rules were promulgated, which, in part, allowed the 
Board to consider additional evidence without having to refer 
the evidence to the RO for initial consideration, and without 
having to obtain the appellant's waiver, the rule has since 
been invalidated.  See, Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003) (holding that the provisions of 38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) were inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002), because they denied 
appellants a "review on appeal" when the Board considered 
additional evidence without remanding the case to the RO for 
initial consideration).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for low back complaints.  
After receiving this information and any 
necessary releases, the RO should take 
all appropriate steps to obtain copies of 
identified records for association with 
the claims file. 

2.  The RO should arrange for the veteran 
to undergo VA orthopedic and neurologic 
examinations in order to determine the 
current nature and severity of his 
service-connected low back disability.  
The claims folder must be made available 
to and reviewed by the examiner(s) in 
conjunction with the examination(s).  A 
complete rationale for all opinions 
expressed should be provided.  The 
examiner should report active and passive 
ranges of lumbar motion and include 
comment as to the presence and degree or 
absence of any objective evidence of 
pain, as well as the presence and degree 
or absence of incoordination, weakness, 
fatigue, atrophy or skin changes.  The 
examiner should comment as to the 
presence or absence of additional 
functional impairment on use or during 
flare-ups.  The examiner should comment 
as to the presence or absence of 
ankylosis.  The examiner should 
specifically identify any evidence of 
neuropathy or other neurological deficit 
due to the service-connected disability, 
to include characteristic pain, 
demonstrable muscle spasm, and absent 
ankle jerk.  In addition, the examiner 
should elicit history concerning the 
frequency and duration of incapacitating 
episodes necessitating bed rest and 
treatment by a physician.  It is 
essential that the examiner also provide 
an opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  The 
examiner is further requested to comment 
on whether the veteran's subjective 
complaints are supported by and 
consistent with the clinical evidence of 
record.  

3.  Thereafter, the RO should then review 
the claims file and ensure that all other 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and its 
implementing regulations, 
38 C.F.R. § 3.159 (2003), are fully 
complied with and satisfied.  This 
includes advising the veteran as to what 
specific evidence and information, if 
any, he is responsible for providing to 
VA; what evidence VA will obtain on his 
behalf; to submit any relevant evidence 
in his possession; and assisting the 
veteran by obtaining identified evidence 
to substantiate his claims.

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of entitlement to an increased 
rating for a low back disability and a 
TDIU, to include consideration of (a) the 
former and both revised sets of criteria 
for evaluating intervertebral disc 
syndrome and spinal disabilities and (b) 
the statements dated in May 2002 
submitted on behalf of the veteran by his 
wife and mother-in-law.  If the benefits 
sought are not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case.  That 
supplemental statement of the case should 
include a recitation of the former 
regulations as well as the recent 
regulatory amendments (in 2002 and 2003) 
pertinent to the evaluation of spinal 
disabilities, a recitation of the 
evidence considered in re-adjudicating 
the claims, and the reasons and bases for 
the determinations made as to the 
propriety of the assigned rating.  The 
veteran should be given the appropriate 
period of time to respond to the 
supplemental statement of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


